DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18 depends on canceled claim 16 which the Examiner believes it depend on claim 15, in claim 18 line 1, please change “The semiconductor processing system of claim 16,” to - -The semiconductor processing system of claim 15, - -.
Allowable Subject Matter
Claims 8-15 and 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Kishkovich et al. [US 6096267 A] teaches the system that can operate as a "total amine detector" for air-borne amines, and in important implementations is employed in semiconductor manufacturing, e.g. in respect of incoming or exhaust air from a cleanroom or in respect of the stepper or coat and develop track of a photolithographic process. The system comprises a converter for converting all amines present in the air to a common detectable compound detected by the detector. 
	However, with regard to claim 8, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of manufacturing a semiconductor device as claimed, more specifically, the method comprising steps of developing the exposed photoresist layer using the developer supplied by the developer supplying unit to form a patterned photoresist layer in the process tank; discharging an ammonia gas by-product of the developer from the developer supplying unit of the development unit into a treating tool; retaining the ammonia gas by-product in the treating tool; and monitoring a concentration of the ammonia gas by-product within the lithography tool, in combination with the other elements required by claim 8.
	With regard to claim 15, the prior art of record does not anticipate nor render obvious to one skilled in the art a semiconductor processing system as claimed, more specifically the semiconductor processing system comprising the development unit that comprises a developer supplying unit, and the developer supplying unit comprises a gas 
	With regard to claim 22, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of manufacturing a semiconductor device as claimed, more specifically the method comprising steps of developing the exposed photoresist layer using the developer supplied by the developer supplying unit to form a patterned photoresist layer in the development unit; discharging an ammonia gas by-product of the developer from the development unit by an exhaust tool through the gas outlet of the developer supplying unit into a treating tool, wherein the exhaust tool includes an exhaust pipe connecting the gas outlet of the developer supplying unit and the treating tool; retaining the ammonia gas by-product in the treating tool; and monitoring a concentration of the ammonia gas by-product by an ammonia gas monitor within the lithography tool, in combination with the other elements required by claim 22.
	Claims 9-14, 18-21 and 23-29 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESFIN T ASFAW/Primary Examiner, Art Unit 2882